Citation Nr: 1019524	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  04-26 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied the above claim.

In May 2007, the Veteran was afforded a personal hearing 
before a Veterans Law Judge who has since left the Board.  A 
transcript of the hearing is of record.  The appellant was 
offered the opportunity to testify at another hearing with a 
Veterans Law Judge who will decide his appeal.  However, the 
Veteran did not respond to this offer and his representative 
stated in an April 2010 letter that the Board should assume 
that the Veteran does not want another hearing based on his 
lack of response and to proceed with the adjudication of his 
claim.

In September 2007, the Board denied the Veteran's claim and 
he appealed the decision to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  In 
December 2008, the Court granted a Joint Motion for Remand 
and vacated the September 2007 Board decision.  The Court 
then remanded the matter to the Board for action consistent 
with the December 2008 Court order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The December 2008 Joint Motion for Remand (JMR) stated that a 
remand of the Appellant's claim was warranted because the 
Veteran provided sufficient information in order for VA to 
refer his claimed stressors to the U.S. Army and Joint 
Services Records Research Center (JSRRC) for verification and 
because VA did not adequately assist the Veteran in obtaining 
missing service treatment records.  October 2008 JMR at 4, 6.  
Therefore, the parties asserted, and the Court agreed, that 
the matter should be remanded for the Board to arrange for 
further development of the Veteran's claim.  The Board is 
bound by the Court's December 2008 Decision and, therefore, 
the matter is remanded for the specified development.

In a statement dated September 2006, the Veteran stated that 
in February 1968 he received a 13 shot rabies series at the 
dispensary in Cam Rahn Bay in Vietnam when he was bit by a 
rat while serving on a C-130.  His flight crew left him there 
as he had to stay to get the series of rabies shots.  The 
Veteran stated that his medical record was totally missing.  
Such treatment was provided at the approximate time the 
Veteran's claimed stressor of a forced landing in Vietnam 
occurred, as described below.  On remand, the RO should 
attempt to locate any service treatment records regarding the 
Veteran's February 1968 rabies treatment in Vietnam.

In correspondence of record, the Veteran listed several 
stressful events, which he claimed contributed to his PTSD.  
The JMR indicated that an attempt to verify several of the 
Veteran's stressors should be made by the JSRRC.  The first 
is a claimed combat stressor in which the Veteran stated that 
he came under enemy fire in Da Nang and found a dead enemy 
soldier in front of his bunker.  He stated that this occurred 
about 1 1/2 to 2 months after being released from the hospital.  
The record shows that the Veteran was released from a 
military hospital in Taiwan on May 19, 1967; therefore, the 
dates of this stressor would have been July or August 1967.  
At the time of this stressor, the Veteran was assigned to the 
776th Tactical Airlift Squadron (TAS), which was within the 
314th Tactical Airlift Wing (TALWG) and the 314th was awarded 
the Air Force Outstanding Unit Award with combat "V" 
(Valor) device, apparently for its service in support of 
combat operations in South East Asia.  

In addition, verification of noncombat stressors were found 
necessary.  The Veteran claimed that two stressors involved 
forced landings of aircraft in Vietnam.  He stated that he 
was aboard a C-130 and was assigned at the time to the 776th.  
The approximate dates of these forced landings were Christmas 
1967 and February or March 1968 and were located in Nah Trang 
and Tan Son Nhut in Vietnam.  

Another claimed noncombat stressor involved being exposed to 
wounded service members while hospitalized in Washington.  
Service treatment records note that the Veteran was in ward 
18-B in Madigan General Hospital, Tacoma, Washington on or 
about June 28, 1968.  The RO should attempt to verify the 
Veteran's described alleged stressors.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any 
service treatment records showing 
treatment for a rat bite and rabies shot 
series in February 1968 at the dispensary 
in Cam Rahn Bah, Vietnam, from the 
National Personnel Records Center (NPRC) 
or any other pertinent source.  All 
efforts to obtain these records should be 
fully documented, and the NPRC and any 
other source contacted must provide a 
negative response if records are not 
available.

2.  Request that U.S. Army and Joint 
Services Records Research Center (JSRRC) 
provide any available information which 
might corroborate the Veteran's alleged 
in-service stressors.  

The alleged stressors are:  

(a)  In July or August 1967, coming under 
enemy fire in Da Nang and finding a dead 
enemy solder in front of his bunker.  At 
the time, the Veteran was assigned to the 
776th Tactical Airlift Squadron, within 
the 314th Tactical Airlift Wing.  

(b)  Two forced landings aboard a C-130, 
while assigned to the 776th, in 
approximately "Christmas 1967" and 
February or March 1968.  


(c)  Exposure to wounded service members 
while hospitalized on Ward 18-B, Madigan 
General Hospital, Tacoma, Washington on 
or about June 28, 1968.  

Provide JSRRC with copies of any lay and 
medical statements of record and 
personnel records obtained showing 
service dates, duties, and units of 
assignment.  If JSRRC is unable to 
provide such information, they should be 
asked to identify the agency or 
department that could provide such 
information and the RO should conduct 
follow-up inquiries accordingly.

3.  Following the above, the AMC/RO must 
make a specific determination, based upon 
the complete record, with respect to 
whether the Veteran was exposed to a 
stressor or stressors in service.  If the 
AMC/RO determines that the record 
verifies the existence of a stressor or 
stressors, the AMC/RO must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the 
AMC/RO should address any credibility 
questions raised by the record.

4.  If, and only if, the AMC/RO 
determines that the record verifies the 
existence of a stressor or stressors, 
then the AMC/RO should arrange for the 
Veteran to be afforded a VA psychiatric 
examination.  The AMC/RO must specify for 
the examiner the stressor or stressors 
that it has determined are established by 
the record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the Veteran was exposed to a 
stressor in service.  The examination 
report should reflect review of pertinent 
material in the claims folder.  If a 
diagnosis of PTSD is made, the examiner 
should specify (1) whether each alleged 
stressor found to be established by the 
record by the AMC/RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record by the 
AMC/RO and found to be sufficient to 
produce PTSD by the examiner.  If the 
examination results in a psychiatric 
diagnosis other than PTSD, the examiner 
should offer an opinion as to the 
etiology of the non-PTSD psychiatric 
disorder, to include whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any current 
psychiatric disorder, other than PTSD, is 
related to active service.  

The examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests should be accomplished.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiner prior to the examination. 

5.  Thereafter, readjudicate the 
Veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the Veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


